Appeal by plaintiff from an order of the Supreme Court which dismissed plaintiff’s complaint after a trial without a jury, and from the judgment entered thereon in Essex Comity on September 11, 1952. Plaintiff seeks an injunction enjoining the defendant from permitting other members of the Lake Placid Club from parking their ears near a cottage which he rents from defendant, and permitting him to erect a barrier. The Lake Placid Club, with defendant as title holder of the land, operates a large clubhouse with recreational facilities, and in connection therewith maintains numerous small cottages to provide additional rooms for its members and guests. Neither the rooms in the clubhouse nor the cottages are available except to members of the club. All of the ordinary services furnished to the occupant of a hotel room, including maid service, are furnished to these cottages, and the occupants take their meals in the main clubhouse. Plaintiff leased one of these small cottages containing four rooms, situate on a small triangular piece of land on the club property, surrounded by walks laid out by the club. Numerous small cottages are nearby. Plaintiff contends that the small triangular piece of land surrounding the cottage which he occupies is a curtilage to his cottage, and that he is entitled to the exclusive use thereof, and objects to other members of the club parking in this area. Curtilage was originally known and is still defined by most if not all dictionaries as the fenced-in area surrounding a dwelling. No doubt it is no longer necessary that the area be fenced, but it is still a right which goes only with a dwelling house as that term is commonly used and understood. From any practical view plaintiff merely rented a suite in a club with no more rights than attach to the lessee of a suite in a hotel. His lease is silent as to the possession of anything except the cottage. The trial court correctly held that under these circumstances there is no curtilage, and that plaintiff merely leased the rooms. As a member of the club the plaintiff is entitled to all of the privileges of the club, as are all other members, and the club rules should prevail. Judgment ahd order unanimously affirmed, with costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.